Opinion issued December 5, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00700-CV
____________

IN THE MATTER OF A.B., A JUVENILE, Appellant




On Appeal from the County Court at Law
Walker County, Texas
Trial Court Cause No. J01-08




MEMORANDUM  OPINION
          Appellant and the opposing party, the State of Texas, have filed an agreed
motion to expedite the appeal, which we granted on November 5, 2003.  We now
suspend Texas Rule of Appellate Procedure 39.9, the appellate rule requiring 21-days
notice to the parties before submission of the case to the Court, and consider the
appeal.  See Tex. R. App. P. 2 (“on its own initiative an appellate court may—to
expedite a decision or for other good cause—suspend a rule’s operation in a particular
case and order a different procedure . . . .”).
          This is an appeal of an order modifying disposition and committing appellant
to the Texas Youth Commission, signed by the trial court on May 29, 2003, after a
hearing on the motion to modify disposition that was held at a time when appellant
had already become 18 years of age.  Under such circumstances, the trial court’s
jurisdiction is limited to either dismissing the case or transferring the person to a
district court or criminal district court for a criminal proceeding.  In Re N.J.A., 997
S.W.2d 554, 556 (Tex. 1998).  Because, in this case, the trial court was neither
dismissing the case, nor transferring it for a criminal proceeding, the trial court was
without jurisdiction to modify its disposition of appellant or commit him to the Texas
Youth Commission.  See In Re D.C., 49 S.W.3d 26, 28 (Tex. App.—San Antonio
2001, no pet.) (held after D.C. became 18, trial court had limited jurisdiction over
him, which did not include authority to modify his disposition and commit him to
Texas Youth Commission).  
          We vacate the trial court’s May 29, 2003 order and dismiss the case.  Tex. R.
App. P. 43.2(e).
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Higley.